Citation Nr: 0309902	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for basal cell 
carcinoma due to exposure to ionizing radiation.

2.  Entitlement to service connection for squamous cell 
carcinoma due to exposure to ionizing radiation.

3.  Entitlement to service connection for chronic lymphocytic 
leukemia due to exposure to ionizing radiation.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 
INTRODUCTION

The veteran had active service from December 1944 to November 
1946.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from RO rating decisions.  In October 2002, a 
video-conference hearing was held before the undersigned, who 
will be rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to  38 U.S.C.A. § 7107(c) (West 2002). 

Certain procedural matters must be initially clarified.  At 
the time of the video-conference hearing, one of the issues 
seemingly on appeal was whether new and material evidence had 
been submitted to reopen a claim for service connection for 
"skin cancer" as due to exposure to ionizing radiation.  
The RO has considered this as a claim to reopen based upon a 
final February 1993 Board decision.  At that time, however, 
the Board had considered a claim for service connection for 
skin cancer involving a diagnosis of basal cell carcinoma.  
The veteran has recently been diagnosed as having squamous 
cell carcinoma, which has not been considered by final 
decision (either by the RO or the Board).  As a result, this 
represents a new claim for jurisdictional purposes.  Ephraim 
v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996); see also 
Odiorne v. Prinicipi, 3 Vet. App. 456, 460 (1992).  The Board 
will nevertheless also consider the issue of whether new and 
material evidence has been submitted to reopen the previously 
denied claim for service connection for basal cell carcinoma 
due to exposure to ionizing radiation.

The Board also notes that the claim for service connection 
for chronic lymphocytic leukemia due to exposure to ionizing 
radiation has actually been pending since an initial January 
1999 rating decision, and will consider this claim on a 
direct basis (rather than as a claim to reopen).  The issues 
listed on the title page have been rephrased to better 
reflect the procedural posture of the claims.



REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000.  106 
P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
redefined VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
promulgated regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  These provisions are potentially applicable to the 
claims at hand.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where the law or regulation changes during an appeal, 
VA must consider both the old and the new versions and apply 
the version most favorable to the claimant).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

The provisions of 38 U.S.C.A. § 5103 require VA to notify a 
claimant (and his representative) of any information, whether 
medical or lay evidence or otherwise, not previously provided 
to VA that is necessary to substantiate a claim, to include 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on behalf of the claimant.  A review of the record 
reveals that the RO has not provided the veteran notice of 
the section 5103 obligations relative to all of his claims on 
appeal.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  In a statement 
received July 1988, the veteran referred to receiving 
treatment at the VA Medical Center (VAMC) in Biloxi, 
Mississippi.  To date, no effort has been made to obtain 
these records.  

Furthermore, a private clinical record dated on September 18, 
1984, noted that the veteran had unsuccessfully applied for 
disability benefits with the Social Security Administration 
(SSA).  VA must obtain any records relating to this apparent 
denial prior to any further adjudication of the claim.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Quartuccio v. 
Prinicipi, 16 Vet. App. 183, 188 (2002).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Provide the veteran notice of the section 
5103 obligations relative to his claims on 
appeal.

2.  Contact the veteran and request that he 
provide the approximate date(s) of his 
treatment at the Biloxi, Mississippi VAMC.  
Request that the veteran identify any 
additional private and VA clinical records 
not currently associated with the claims 
folder which may be pertinent to his claims 
on appeal.  Thereafter, take the appropriate 
steps to associate those records identified 
by the veteran with the claims folder.

3.  Request, from the SSA, the 
administrative decision, examination 
report(s) and other underlying medical 
records relied upon in considering the 
veteran for disability benefits in the 
1980's.  Once obtained, all documents 
must be permanently associated with the 
claims folder.

4.  Thereafter, review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Also ensure that all appropriate 
development actions relating to radiation 
claims mandated by M21-1, Part III, Chapter 
5, have been completed.

5.  Upon completion of the above, 
readjudicate the claims on appeal (as they 
are construed on the title page of this 
remand).  If any claim on appeal remains 
denied, provide the veteran and his 
representative with a supplemental statement 
of the case and allow appropriate time for 
response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified, but he may submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	D.A. Saadat
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


